Case 2:20-cv-03847-RGK-SK Document 54 Filed 07/30/21 Page 1 of 2 Page ID #:858




   1
       Michael A. Simmrin (238092)                                  JS-6
   2   Simmrin Law Group
       3500 W. Olive Avenue, Suite 300
   3
       Burbank, CA 91505
   4   Tel.: (818) 827-7171
       michael@simmrinlawgroup.com
   5
       Debi F. Chalik, Esq. (Pending Admittance Pro Hac Vice) (Florida Bar No. 179566)
   6   CHALIK & CHALIK, P.A.
       10063 N.W. 1st Court
   7
       Plantation, Florida 33324
   8   Tel.: (954) 476-1000
       Fax: (954) 472-1173
   9
       Debi@Chaliklaw.com
  10   Litigation@Chaliklaw.com
       Attorneys for Plaintiffs
  11

  12

  13                               UNITED STATES DISTRICT COURT
  14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15 STANLEY DACHINGER &                                            CASE NO.: 2:20-CV-03847-RGK-SK
       LINDA DACHINGER and
  16                                                                PROPOSED ORDER GRANTING
       JACKIE BROCK & JANIS BROCK.                                  JOINT STIPULATION PURSUANT
  17                                                                TO FED.R.CIV.P.41(a(1)(A)(ii) TO
                        Plaintiffs,                                 DISMISS COMPLAINT
  18

  19 V.                                                             Judge: Hon. R. Gary Klausner
                                                                    Magistrate: Hon. Steve Kim
  20
       PRINCESS CRUISE LINES LTD.
  21
                        Defendant
  22

  23

  24                                                 PROPOSED ORDER

  25           Based on the foregoing Joint Stipulation and good cause appearing therefore,

  26 this Court Orders as follows:

  27           1. The Complaint shall be dismissed in accordance with Fed.R. Civ. P.

  28                41(a)(1)(A)(ii) with prejudice and without costs to any party.

                                                                1
       Proposed Order Granting Joint Stipulation of Dismissal
Case 2:20-cv-03847-RGK-SK Document 54 Filed 07/30/21 Page 2 of 2 Page ID #:859




   1           2. The Court shall retain jurisdiction to enforce the settlement.
   2

   3           IT IS SO ORDERED.
   4

   5                   July 30
               Dated: _____________________, 2021
   6

   7

   8

   9

  10
                                                  Honorable R. Gary Klausner
                                                  United State District Court Judge
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                                            2

       Proposed Order Granting Joint Stipulation of Dismissal
